       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JACK ALBERT SVOKE,

                               Plaintiff,
        v.
                                                                   OPINION and ORDER
 DR. EVELOCH, SNOW THAO,
                                                                         20-cv-620-jdp
 OFFICER ZINKOWICH, RN ALEXIS,
 BILL WEISS, RN VILAS CO., and DR./MD,

                               Defendants.


       Pro se plaintiff Jack Albert Svoke, now an inmate at Jackson Correctional Institution,

is proceeding on claims that jail and prison officials at Marathon County Jail, Vilas County

Jail, and Dodge Correctional Institution (DCI) violated his constitutional rights by failing to

provide him with proper medical care for a jaw injury.

       After screening Svoke’s original complaint, I concluded that he stated claims against

four defendants. Dkt. 1. I also concluded that he might be able to state claims against three

additional defendants named in his complaint: Snow Thao, Officer Zinkowich, and an

unidentified doctor. I gave him an opportunity to amend his complaint by describing how each

of them violated his rights. In response, Svoke submitted three highly similar, but not identical,

amended complaints over a two-week period, all before his filing deadline. Dkt. 16; Dkt. 18;

Dkt. 19. I understand him to have filed three amended complaints because he had a problem

with e-filing and was concerned that the court did not receive his submissions. See, e.g., Dkt. 20.

Svoke’s third submission, Dkt. 19, is the most detailed, so I will treat it as his operative

amended complaint and screen it as I screened his original allegations. Because Svoke’s
       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 2 of 10




amended complaint does not restate his original allegations, Dkt. 1 and Dkt. 19 make up the

combined operative complaint in this case.

       I will grant Svoke leave to proceed on medical care and excessive force claims against

Thao and Zinkowich, and on a medical care claim against the unidentified doctor (who I will

refer to as Dr. Doe). Svoke’s additional allegations also state claims against six new defendants.



                                  ALLEGATIONS OF FACT

       According to Svoke’s original complaint, he injured his jaw immediately before being

arrested on December 21, 2019. Dkt. 1. He received jaw reconstruction surgery while

incarcerated at Marathon County Jail, a procedure that involved wiring his mouth shut with

arch bars so that he could heal. The arch bars were supposed to be removed eight weeks later,

but they were not. Svoke was transferred to Vilas County Jail and then to DCI. Despite

repeated requests for medical attention and dental care at both facilities, Svoke’s arch bars were

not removed and his mouth remained wired shut for several months. The delay caused him

serious complications and severe pain.

       I draw the following new allegations from Svoke’s amended complaint. Dkt. 19. The

night he was arrested, Thao, a Marathon County deputy, was the first officer on the scene.

Svoke was already injured and bleeding when she arrived. Svoke told Thao that he was okay

but that he would need a doctor. Officer Zinkowich arrived soon after. Thao and Zinkowich

decided to arrest Svoke. Thao grabbed the hood of his sweatshirt, and with Zinkowich’s

assistance, forced him to the ground. Thao then drove her knee into Svoke’s facial injury. The

next thing Svoke remembers is waking up in a cell at the Marathon County Jail in severe pain,

with disarranged teeth, and unable to talk.


                                                2
        Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 3 of 10




       I will infer that when Svoke was transferred to Vilas County Jail, officials knew that he

would next be transferred to DCI. Dr. Doe, who worked at DCI, decided that Svoke could wait

until he was transferred there to have his arch bars removed. Svoke arrived at DCI in June

2020. Over the next few months, he submitted numerous health and dental care requests to

Dr. Fuller, his assigned doctor, and to an unnamed dental supervisor (who I will refer to as

Dental Supervisor Doe). Still, he did not receive any care. Svoke then sent a complaint to DCI

Warden Jason Benzel. Soon after, Kelly Salinas, the DCI litigation coordinator, and two

unidentified librarians (who I will refer to as Doe Librarians 1 and 2) began interfering with

his e-filing, blocking his law library access, and interfering with his mail.

       In late August 2020, Svoke fell in his cell and hit his face, prompting officials to send

him to Waupun Memorial Hospital. He received antibiotics and returned to DCI but was

referred to a surgeon from UW Health in Madison. Fuller and the Dental Supervisor Doe

canceled his appointment. Svoke’s condition quickly worsened and officials sent him to UW

Health. Doctors diagnosed him with cellulitis and an abscess that was likely caused by the

prolonged presence of his arch bars. Doctors cut open and drained his abscess and scheduled

him for surgery the next day. On August 30, doctors took off Svoke’s arch bars, removed his

abscess, and installed a drain tube. He spent four days at UW Health and three days at

Waupun Memorial Hospital before returning to DCI.




                                                 3
       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 4 of 10




                                          ANALYSIS

A. Medical care claims

       1. Defendants Thao and Zinkowich

       Svoke contends that Thao and Zinkowich denied him adequate medical care for his jaw

injury when they arrested him. Because Svoke had not been charged with an offense at the

time of his arrest, the reasonableness standard of the Fourth Amendment governs his medical

care claim. Ortiz v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011). Courts consider four

factors when determining whether an arrestee’s medical care was objectively unreasonable:

(1) whether the officer has notice of the arrestee’s medical needs; (2) the seriousness of the

medical need; (3) the scope of the requested treatment; and (4) police interests, including

administrative, penological, or investigatory concerns. Id. The analysis generally balances the

second factor, the seriousness of the medical need, with the third factor, the scope of the

requested treatment. Id. at 531.

       Svoke’s allegations are sufficient to state medical care claims against Thao and

Zinkowich. When Thao arrived on the scene, Svoke was bleeding into the snow and holding

his jaw. He told her that he would need to see a doctor. Although Zinkowich arrived later, I

will infer that he was also aware of Svoke’s visible injury. Neither Thao nor Zinkowich

addressed Svoke’s request for medical treatment or administered first aid. Instead, both officers

forced Svoke to the ground while arresting him and Thao drove her knee into Svoke’s facial

injury, exacerbating his wounds and causing him to black out from the pain. Because this was

an objectively unreasonable way to respond to Svoke’s medical need, I will allow him to proceed

on medical care claims against both defendants.




                                               4
       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 5 of 10




       2. Defendant Dr. Doe

       Svoke alleges that Dr. Doe denied him constitutionally adequate medical care by

deciding that he could wait until he was transferred to DCI to have his arch bars removed.

       As I noted in my original screening order, it is not clear what Svoke’s status was at the

time of Dr. Doe’s alleged violation (while Svoke was incarcerated at Vilas County Jail). A review

of Wisconsin Circuit Court Access records suggests that he may have been in custody on a

supervision or probation hold. The Seventh Circuit Court of Appeals has not explicitly stated

whether someone on a supervision, probation, or parole hold qualifies as a pretrial detainee or

a convicted prisoner. See Taufner v. Doe, No. 19-cv-1288, 2020 WL 3415630, at *3 (E.D. Wis.

June 22, 2020) (summarizing the current state of the law). The distinction matters because

constitutional deprivations that occur prior to a criminal conviction arise under the due process

clause of the Fourteenth Amendment, but deprivations that occur after a criminal conviction

arise under the Eighth Amendment’s prohibition on cruel and unusual punishment. Miranda

v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). For screening purposes, I will analyze Svoke’s

claim under the more stringent Eighth Amendment standard, but his allegations are sufficient

to state a claim under either standard. As the case progresses, the parties should explain what

standard should apply.

       The Eighth Amendment prohibits prison officials from consciously disregarding a

prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976); Pyles v. Fahim,

771 F.3d 403, 408 (7th Cir. 2014). A prisoner states an Eighth Amendment claim based on

deficient medical care by alleging that (1) he has an objectively serious medical condition;

(2) defendants knew that he had a serious medical condition that required treatment; and




                                                5
       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 6 of 10




(3) defendants disregarded his serious medical condition by failing to take reasonable measures

to address it. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011).

       I will infer that the arch bars in Svoke’s mouth constituted an objectively serious

medical condition. And I will infer that Dr. Doe consciously disregarded that condition by

deciding that Svoke could continue to wait an indefinite amount of time to have the hardware

taken out once he arrived at DCI. At the time of Dr. Doe’s determination, DCI was closed due

to COVID-19 and there was no known reopening date. And Dr. Doe did not examine Svoke

at any point. I will allow Svoke to proceed on a medical care claim against Dr. Doe.

       It is possible that Svoke intends to identify Dr. Doe as Lauren Hale. One of his amended

complaints ascribes these allegations to Hale, Dkt. 16, but his operative complaint ascribes

them to the unidentified doctor, Dkt. 19. Svoke should inform the court if he aims to name

Dr. Doe as Hale. Otherwise, at the preliminary pretrial conference that will be held later in this

case, Magistrate Judge Stephen Crocker will explain the process for Svoke to use discovery to

identify the names of Dr. Doe, any other Doe defendants, or defendants identified by their last

names only, and to amend the complaint to include his or her proper identity.

       3. Defendant Dr. Fuller

       Svoke contends that Fuller denied him adequate medical care by ignoring his requests

for pain management and medical attention at DCI. As I mentioned above, under the Eighth

Amendment, the first question is whether Svoke had a serious medical condition. I’ve already

inferred that his arch bars qualify as a serious medical condition. Svoke also says that he

complained to Fuller about pain, and treatable pain is considered a serious medical need that

cannot be disregarded. See, e.g., Thompson v. Godinez, 561 F. App’x 515, 518 (7th Cir. 2014).

The second question is whether Fuller consciously disregarded Svoke’s medical need. At this


                                                6
       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 7 of 10




stage in the case, I will infer that he did. In response to Svoke’s requests, Fuller either did

nothing, refused to see him, told him that his requests were “redundant,” or said that he would

not help Svoke because he was merely seeking narcotics. I will allow Svoke to proceed on a

medical care claim against Fuller.

       4. Defendant Dental Supervisor Doe

       Svoke alleges that Dental Supervisor Doe denied him adequate medical care at DCI by

ignoring his requests for dental care. As noted previously, Svoke has established a serious

medical need. And I will infer that Dental Supervisor Doe consciously disregarded Svoke’s

condition by failing to address his requests and by denying responsibility for his dental care.

Specifically, Svoke complained about pain in his requests and expressed fear that his dental

surgeon had canceled on him so many times that he was unlikely to get his arch bars removed

in the near future. Svoke says that Dental Supervisor Doe ignored him, told him to seek help

with the Health Services Unit instead, and said that his surgeon—not the DCI dental unit—

was responsible for his care. I assume, however, that Dental Supervisor Doe had some

responsibility for managing Svoke’s dental needs. I will allow Svoke to proceed on a medical

care claim against Dental Supervisor Doe.

B. Excessive force claims

       In addition to alleging that Thao and Zinkowich denied him adequate medical care

during his arrest, Svoke says that the officers harmed him for no reason. Svoke does not

specifically assert an excessive force claim against either officer, but pro se plaintiffs are not

required to plead particular legal theories. Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005). An

officer’s use of excessive force during an arrest is governed by the Fourth Amendment’s

reasonableness standard. Stainback v. Dixon, 569 F.3d 767, 771 (7th Cir. 2009). An officer’s


                                                7
         Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 8 of 10




use of force is unreasonable if, judging from the totality of the circumstances, the officer uses

greater force than was reasonably necessary to effectuate the arrest. Gonzalez v. City of Elgin,

578 F.3d 526, 539 (7th Cir. 2009). Reasonableness is “judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id.

         Svoke’s allegations suggest that Thao and Zinkowich used unnecessary force to arrest

him. Svoke initially provided Thao with a false name, but that alone is not a reason to use force

against an arrestee, and Svoke does not say that he physically resisted arrest. Instead, Svoke

says that Thao and Zinkowich forced him to the ground unprovoked. After Svoke was on the

ground, Thao drove her knee into his bleeding facial injury, causing him to black out from the

pain. Svoke believes that this exacerbated his jaw injury. Prior to being arrested, he said he

could still talk and his teeth felt normal. When he woke up the next day, he realized that his

teeth were out of place and he could not speak. I will allow Svoke to proceed on excessive force

claims against Thao and Zinkowich.

C. First Amendment retaliation claims

         Svoke contends that DCI officials began interfering with his ability to pursue his legal

cases because he complained about his medical treatment. He does not expressly assert First

Amendment retaliation claims, but as I noted above, he is not required to cite specific legal

theories. Small, 398 F.3d at 898. To prevail on a First Amendment retaliation claim, a plaintiff

must show that: (1) he engaged in activity protected by the First Amendment; (2) he suffered

a deprivation that would likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a “motivating factor” in the defendant’s decision to take the

actions that the resulted in the deprivation. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir.

2006).


                                                8
       Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 9 of 10




       Svoke says that he wrote to Benzel, the DCI Warden, about the events surrounding his

jaw injury. Sending an inmate complaint is protected First Amendment activity, Holleman v.

Zatecky, 951 F.3d 873, 878 (7th Cir. 2020), so Svoke meets the first element. He also meets

the second element. Svoke alleges that Salinas began intercepting his mail, interfering with

discovery in his criminal case, restricting his e-filing access, and limiting his law library time.

He also says that Doe Librarians 1 and 2 blocked him from the law library, refused to let him

watch a DVD with evidence from his criminal case, and stole copies of his documents. These

actions would likely deter First Amendment activity in the future. Svoke also satisfies the third

element by alleging that Benzel ordered Salinas and the law librarians to make it more difficult

for him to litigate his case because of his complaint. Svoke should be aware that although his

allegations are sufficient to state a First Amendment retaliation claim, he will need evidence to

support his allegations as the case progresses, particularly regarding how his complaint to

Benzel caused the actions of Salinas and Doe Librarians 1 and 2.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Jack Albert Svoke is GRANTED leave to proceed on the following claims:

                   a. Medical care claims against defendants RN Alexis, Bill Weiss, Dr.
                      Eveloch, Snow Thao, Officer Zinkowich, Dr. Doe, Vilas County Jail
                      Nurse Doe, and Dental Supervisor Doe.

                   b. Excessive force claims against Thao and Zinkowich.

                   c. First Amendment retaliation claims against Jason Benzel, Kelly Salinas,
                      and Doe Librarians 1 and 2.

       2. Vilas County Sheriff Joseph A. Fath is added to the caption as a nominal defendant
          for the purpose of identifying Vilas County Nurse Doe.



                                                9
Case: 3:20-cv-00620-jdp Document #: 23 Filed: 01/27/21 Page 10 of 10




3. The clerk of court is directed to forward a summons, the combined operative
   complaint (Dkt. 1 and Dkt. 19), the court’s first screening order (Dkt. 10), and this
   order to the United States Marshal for service on Marathon County defendants
   Thao, Zinkowich, and RN Alexis, and on Vilas County Jail Nurse Doe.

4. Pursuant to an informal service agreement between the Wisconsin Department of
   Justice and this court, copies of plaintiff’s combined operative complaint (Dkt. 1
   and Dkt. 19), the court’s first screening order (Dkt. 10), and this order are being
   sent today to the Attorney General for service on state defendants. Plaintiff should
   not attempt to serve defendants on his own at this time. Under the agreement, the
   Department of Justice will have 60 days from the date of the Notice of Electronic
   Filing of this order to answer or otherwise plead to plaintiff’s complaint if it accepts
   service for defendants.

5. For the time being, plaintiff must send defendants a copy of every paper or
   document that he files with the court. Once plaintiff learns the name of the lawyer
   or lawyers who will be representing defendants, he should serve the lawyer directly
   rather than defendants. The court will disregard documents plaintiff submits that
   do not show on the court’s copy that he has sent a copy to defendants or to
   defendants’ attorney.

6. Plaintiff should keep a copy of all documents for his own files. If he is unable to use
   a photocopy machine, he may send out identical handwritten or typed copies of his
   documents.

7. If plaintiff is transferred or released while this case is pending, it is his obligation to
   inform the court of his new address. If he fails to do this and defendants or the court
   are unable to locate him, his claims may be dismissed for his failure to prosecute
   them.



Entered January 27, 2021.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                         10
